      Case 2:21-cr-00354-FMO Document 21 Filed 08/04/21 Page 1 of 2 Page ID #:63



 1                                                                         FILED
                                                                 CLERK, U.S. DISTRICT COURT
 2

 3                                                                    08/04/2021

 4                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                           JBB
                                                                 BY: ___________________ DEPUTY
 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                CR No. 2:21-cr-00354-FMO-1

11              Plaintiff,                    I N F O R M A T I O N

12              v.                            [18 U.S.C. § 842(a)(3)(A):
                                              Transportation of Explosives
13   ARTURO CEJA III,                         Without a License]
        aka “Autron,”
14
                Defendant.
15

16

17         The Acting United States Attorney charges:
18                            [18 U.S.C. § 842(a)(3)(A)]
19         On or about June 28, 2021, in Los Angeles County, within the
20   Central District of California, and elsewhere, defendant ARTURO CEJA
21   III, also known as “Autron,” knowingly transported, shipped, and
22   caused to be transported, in interstate commerce, explosive
23   ///
24   ///
25

26

27

28
     Case 2:21-cr-00354-FMO Document 21 Filed 08/04/21 Page 2 of 2 Page ID #:64



 1   materials, namely, flash powder, without a license issued under

 2   Chapter 40 of Title 18 of the United States Code.

 3
                                            TRACY L. WILKISON
 4                                          Acting United States Attorney
 5

 6

 7                                          SCOTT M. GARRINGER
                                            Assistant United States Attorney
 8                                          Chief, Criminal Division

 9                                          MARK A. WILLIAMS
                                            Assistant United States Attorney
10                                          Chief, Environmental and
                                            Community Safety Crimes Section
11
                                            DENNIS MITCHELL
12                                          Assistant United States Attorney
                                            Deputy Chief, Environmental and
13                                          Community Safety Crimes Section

14                                          AMANDA M. BETTINELLI
                                            ERIK M. SILBER
15                                          Assistant United States Attorneys
                                            Environmental and Community
16                                          Safety Crimes Section

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
